            Case 5:20-cv-02072-JFL Document 17 Filed 03/26/21 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

JESSE BLANCO,                       :
          Plaintiff,                :
                                    :
            v.                       :                 No. 5:20-cv-02072
                                    :
CITY OF READING,                     :
            Defendant.               :
____________________________________

                                            ORDER

       AND NOW, this 26th day of March, 2021, for the reasons set forth in the Opinion issued

this date, IT IS ORDERED THAT:

       1.      The Motion to Dismiss, ECF No. 9, is GRANTED.

       2.      Count I of the Amended Complaint is dismissed without prejudice. All other

counts are dismissed with prejudice.

       3.      Within twenty days of the date of this Order, Plaintiff may, consistent with the

Opinion, file an amended complaint as to Count I. If Plaintiff fails to timely file an amended

complaint, this action will be dismissed in its entirety with prejudice and closed.




                                                              BY THE COURT:



                                                              /s/ Joseph F. Leeson, Jr._____
                                                              JOSEPH F. LEESON, JR.
                                                              United States District Judge




                                                 1
                                              032621
